03/17/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0729



                          No. DA 19-0729
____________________________________________________________

CHRISTOPHER WAGNER,

      Petitioner and Appellant,

v.

STATE OF MONTANA,

      Respondent and Appellee.


          ORDER EXTENDING TIME TO FILE OPENING BRIEF


      Upon reading and filing the Unopposed Motion for Extension of Time to
File Opening Brief and Affidavit in Support by attorney Penelope S. Strong, and
good cause appearing, wherefore:
      IT IS HEREBY ORDERED that the Motion is GRANTED, and the
deadline set to file the Opening Brief in this case is hereby extended from February
26, 2020, to April 15, 2020.
      No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 17 2020